DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.
 
Prosecution History
Applicant has amended claims 1, 3, 5, 22, 24, and 26; canceled claims 4, 6, 7-14, 25, and 27; and added claims 29-33.  Claims 1-3, 5, 15-24, 26 and 28-33 are pending and determined to be allowable for the reasons set forth below.

Reasons for Allowance
Claims 1-3, 5, 15-24, 26 and 28-33 are allowable over the prior art of record.  The closest prior art of record is:
Abramson et al. US 2019/0349470 A1

Chen et al.			US 2016/0127486 A1
Fan et al. 			US 2016/0066155 A1
Hodges et al.			US 2016/0366547 A1
Jain 				US 2015/0039393 A1
Jeon 				US 2013/0012181 A1
Judge et al.			US 2016/0379141 A1
Mishra et al. 			US 8,954,094 B1
Zachariah et al. 		US 2010/0292921 A1
Zheng et al. 			US 2009/0216704 A1

The following is the examiner’s statement for reasons for allowance:

As per Claim 1:
The closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest: 
determining, based on inputting the contextual data and the trip data to a plane classifier, whether at least one of the one or more segments is associated with an airplane to obtain a first determination result; 
determining, based on inputting the contextual data and the trip data to a train classifier, whether the at least one of the one or more segments is associated with a train to obtain a second determination result; 
determining, based on inputting the contextual data and the trip data to a bus classifier, whether the at least one of the one or more segments is associated with a bus to obtain a third determination result; 
based on the first, second, and third determination results, marking the at least one of the one or more segments as associated with a car, displaying, on the mobile device to a user, an indication that the at least one of the one or more segments is marked as associated with a car;
receiving, from the user via the mobile device, a feedback about whether the at least one of the one or more segments is associated with a car; and 
updating at least one of the plane classifier, the train classifier, or the bus classifier based on the feedback.

As per Claims 2-3, 5, 15-21 and 29-33:
These claims depend upon claim 1 and are allowed based on their dependency from an allowed independent claim.

As per Claim 22:
Claim 22 is an apparatus claim that includes limitations analogous to claim 1, a method claim.  For the reasons given above with respect to claim 1, claim 22 is also determined to be allowable over the prior art.

As per Claims 23-26 and 28:
These claims depend upon claim 22 and are allowed based on their dependency from an allowed independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P MAHNE/
Primary Examiner, Art Unit 3668